                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONELL K. GUIDRY,                                 Case No. 18-cv-00640-HSG (PR)
                                                        Petitioner
                                   8
                                                                                           JUDGMENT
                                                 v.
                                   9

                                  10     UNITED STATES OF AMERICA,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has dismissed the instant civil rights action without prejudice for petitioner’s

                                  14   failure to provide the Court with his current address pursuant to Rule 3-11 of the Northern District

                                  15   Local Rules. A judgment of dismissal without prejudice is hereby entered.

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: 12/10/2018

                                  18
                                  19
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  20                                                                United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
